Title: To George Washington from Mary Endress, 27 December 1791
From: Endress, Mary
To: Washington, George



Most Honoured Sir
[Philadelphia, 27 December 1791]

In the first place I beg forgiveness for intruding upon your Excellency with so strange an Epistle as this, but I hope your Excellency will pardon the intrusion as soon as you understand the Subject it arises from.
It is better than 5 Months already, that I have carried the copy of this letter in my Pocket, fearing I should offend your Excellency by sending it, but I have at last overcome the thought & taken the bold resolution of sending it by my Sister; should it offend your Excellency, I beg, you will consume it immediately, and not leave it open to the censure of the world.
My Parents Worthy Sir! are the Subject of this long have they tasted the bitter draught of poverty. Your Excellency can imagine, how it must hurt the feelings of a child, to see her Parents who once had enough to live, come to poverty in their age, it is 3 years already, and if there was any prospect of their ever coming to an easy life, I would not fret, but I see none except it be by

chance—My eldest Brother had a while maintained the family by his daily labour, but a fistula which he has on one of his thighs has now grown so bad that he is unable to work any longer. The little my Mother and I earned by Spinning was not sufficient to keep us in bread my Father is too aged to labour, and so I utterly despair of their ever being able to maintain themselves, it sets my heart bleeding to see my Parents whom I love as I love myself in this condition without being able to Support them in their Necessities in the least. If it be not offensive to your Excellency, I will give a short account of the misfortunes that befel our family, & then your Excellency can see that it was neither Carelessness, nor Ill-management that reduced us.
My Father set up about 23 years ago, for the Brewing Business in this City, and good fortune attended him until the War, he with his labour and my mothers together had gain’d a pretty fortune, but Destiny would not allow him to go on as he began. The War broke out, and put a Stop to his business, He was forced to seek a place of Refuge, as he was then too old already to be serviceable to his Country, He was a great Whig, and altho he did not serve his Country by bearing arms, yet by his Endeavours, he found out many Traiters as “Gallovay” & some others, who after he knew them and before he betrayed them, declared that they would kill him as one of the first, if when they come with the English Troops, they would have the good fortune to take Philada, Still he thought more of his country then not to lose his life in its cause, this it was that created him mulitudes of Enemies, this it was that forced him to fly in the country, this it was that induced his Enemies meanwhile to level his Brewery with the ground to tear down some Dwelling houses, & to ruin others that they were not fit to live in, until after a great deal of reparation, so that he was almost reduced to nothing, When the British troops left Philada we again movd thither and with a little Cash, and the help of a few friends, bought another Brewery, and this very Brewery was the cause of our falling into the circumstances we are in, my Father now having the Brewery without Malt & other things which are used in brewing, he was now reduced to the necessity of borrowing 800£ continental Mony which was then already depreciated to 6 for 1 from the corporation of the Insurance Office who tho after the continental Mony was gone, demanded their Mony. My Father would pay if they would accept of it according to the worth of the Mony when borrowed, but

they would have the whole 800£ in Specie⟨.⟩ My Father refused. upon which they Sued him, and gained; thus the suit lying in Court 3 years, caused my fathers mony to sink continually by the court Charges; times being very dull and Mony scarce, he was unable to make up the Mony, the property was Seized and a brewery which cost my Father 3000£ was Sold at Vendue for 700£ other parts of the property accordingly thus were my parents bereft of all what they had by an unjust debt, & brought from an Estate which was worth 5000£ to pinching Poverty. all of the Children but My Eldest Brother & a Sister about 10 years Old must earn their bread among Strangers, I thought I could by my earnings help the Family in some Degree but I find I can hardly keep myself in clothing. If this my Project does not Produce the wish’d for Effect, I shall never have the Pleasure of seeing my Parents live happy in their age.
This is the favour now Worthy Sir that I am presumtuous enough to request of you. There is at present a Lottery in Boston and I would try my Luck, but I cant find one freind, who will lend me that Sum, they all complain of Scarcety of Mony. If your Excellency would trust me with 5 Dollars to buy a Ticket & I should chance to gain any thing your Excellency should have the Mony returned with a heart full of gratitude & thankfulness, & if I should lose Your Excellency should have the Mony with Equal thankfulness, but not until I shall have earned it. Once more I beg Pardon, and in the hopes that my presumtuousness is already pardoned I shall ever be your Excellencys most humble & most devoted Servant

Mary Endress


P.S. Your Excellency must not blame my Parents if this letter is offensive for none of them know a word of it. If I chance to gain, I mean to surprize them with the Mony. I paint such pleasant pictures to myself of seeing my parents weep tears of Joy & bless providence for their happy diliverance out of Poverty, this thought Sir is extatical.
Your Excellency must impute my incapacity of dictating to the want of more practical Exercise, as I have but very few Opportunities to be writing.

